Title: From Thomas Jefferson to Charles Willson Peale, 20 June 1804
From: Jefferson, Thomas
To: Peale, Charles Willson


          
            Dear Sir
            Washington June 20. 04.
          
          I inclose you two essays of mr Burwell at my profile. I also inclose you the receipt of Capt Ellwood for your Polygraph. he sails this day. besides that the small round inkpot of 1¾ I. diam. or square one of 1½ I. and only 1. I. deep, necessary for perfecting your machine, you will find it necessary to throw away the common stopper which rises ½ I. above the top of the pot, and to substitute a cork with a thin plate of brass and ring on the top, lying level with that. thus 
 
 
 
  the ring falling down on the top of the cork. you will perceive that the steel pen with which I write this, sheds it’s ink too fast. how shall I repair it, when it gets out of order? should you find the small black ink pots above described, or glass ones, I should be glad of a set for this polygraph by any safe opportunity. Accept my friendly salutations.
          
            Th: Jefferson
          
        